
	
		I
		111th CONGRESS
		2d Session
		H. R. 6104
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to authorize
		  members of the Armed Forces not in uniform and veterans to render a military
		  salute during the recitation of the pledge of allegiance.
	
	
		1.Military salute during
			 recitation of pledge of allegiance by members of the Armed Forces not in
			 uniform and by veteransSection 4 of title 4, United States Code, is
			 amended by adding at the end the following new sentence: Members of the
			 Armed Forces and veterans who are present but not in uniform may render the
			 military salute in the manner provided for individuals in uniform..
		
